Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - D Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective May 1, 2010, these underlying mutual funds changed names as indicated below: Old Name New Name AIM Variable Insurance Funds - AIM V.I. Basic Value Fund: Series I Shares Invesco - Invesco V.I. Basic Value Fund: Series I AIM Variable Insurance Funds - AIM V.I. Capital Development Fund: Series I Shares Invesco - Invesco V.I. Capital Development Fund: Series I JPMorgan Insurance Trust - JPMorgan Insurance Trust Diversified Mid Cap Growth Portfolio- Class 1 JPMorgan Insurance Trust - JPMorgan Insurance Trust Mid Cap Growth Portfolio- Class 1 2. Effective May 1, 2010, the following underlying mutual fund liquidated and has merged into a new underlying mutual fund as indicated below: Liquidated Underlying mutual fund Merged Underlying Mutual Fund JP Morgan Insurance Trust – JPMorgan Insurance Trust Balanced Portfolio 1 Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I 3.The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
